GOCWH UOOWHH l E>UHMOZ OOCZHK OHWOCHH OWHWN w>®Hn w

uwm®" NOH©F OOOOQN HYNWOW HOZKY <m w>ZGWOWH YZU mOZm U>HH~ NOH®lONlH©
_%Um" eowd QCQ©QN EGUOH SHWWH>Z QGH< HHHWH" h HHZmu Hh.mm.wm
.HOB" oo\oo\oooo HO" @@\mw\@w@@ YHH Ommm mbdwwmm mwwmd Umdm WHHmd <wm€
.HMWQ" H\H<\NOH@ mdmncm" OUms ommm 03 H\H<\NOH@
D GYmH wYWHHOHU>ZHm ZYZWM >HHOWZHKM
.H_%v _H>KH_OW H_OZKY UGW®HW ®YWK m
.m% m>zowome >zo mozm
.HW QOEZmOZ WOWHWH h
w
~>MW

ll llllll

Fhwq\mopm wHHHHHOZ OOEWFH>HZH >Bd mmcooo.cw mwwwbdwmm HYKWOW HOZN>
wu Ummmb@mbd wYZOWOWH YZU mOZm

HPPQ\NOH© WGFH NNN YW@HU><HH WHFHU wm wwwwbdwmm HYKFOW HOZK>

P%PQ\NOHQ QGWN UHZ>ZU HN mewbleOH ZHE O>mH Wmm wwwm.mo WHFHU w%
l mwwwbdwww H>KFOW HOZK>

 

m Qca@m"zcomm szwH>z
HWHQ\NOH@ eowe l zozmm o>z>mmm o<mw mmc~@@@.@@ @mm mqu.@@ memo mm
0 mpwwsd»wm H>Kwow eozm>

WMWQ\NOH@ onHoz mow mmmoH>w wwoommm wmw<mw memo wm mwmwdemm H>mwow eczm>
FH~<\NOH@ mazzozm w>znwome >zo mozm @mec wm mwwwsnwmm H>Kwow eozm>
FAPQ\N@~@ mazzozw momzmoz memo wm waHsdew H>Kwow eozm>

prm\w@p@ Qw >mmw@samsn owamw Hmm mozow>wwm szwH>z zcumm

UOGCmed Q>OWUHW.UOO zmm mwwbnm&

PQ\NOH@ mazzozm Hmmcmo >zo mmze eo deem <H> commmmm Hmmcmo
wmwm:awsd w>zowowa >zo mozm cmmmsawsd Qomzmoz wowmwe w
UOOGB®D# mGon>K.UOO Zod mwwzdm&

H

Case 3:19-cV-00224-.]PG-|\/|AB Documbnt

Case 3:19-cV-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 2 of 18 Page |D #6***|§"_|£0M

Case Number 2019L 000072

Date:1l17/2019 3106 PM

Mark Von Nida

C|erk of Circuit Court

Third Judicia| Circuit, Madison County ||Iinois

IN THE CIRCUIT COURT OF MADISON COUNTY

THIRD JUDICIAL CIRCUIT
STATE OF ILLINOIS
TONYA TAYLOR, )
) Case No: 2019L 000072
Plaintiff, )
)
v. )
)
BANCROFI` AND SONS TRANSPORTATION )
Serve: 3390 High Prairie Rd )
Grand Prairie, TX 75050 )
)
AND )
)
ROBERT LEE JOHNSON, )
Serve: 7786 Wooddale Ln, )
St. Louis, MO 63121 )
) JURY TRIAL DEMANDED
Defendants. )

COMPLAINT

COMES NOW Plaintiff Tonya Taylor by and through her undersigned counsel,
and states the following for her Complaint against Defendants Bancroft and Sons
Transportation and Robert Lee Johnson:

ALLEGATIONS APPLICABLE TO ALL COUNTS

1. Plaintiff Tonya Taylor is a citizen and resident of Madison County, Illinois.

2. Defendant Bancroft and Sons Transportation (“BST”) operates an
interstate transportation business from their corporate headquarters, Which can be
served With process at the address referenced above. Defendant Bancroft and Sons
Transportation does business as “Bancroft and Sons” on public Illinois roadways.

3. Defendant Robert Lee Johnson is a citizen and resident of St. Louis,
Missouri. At all relevant times, Defendant Johnson Was acting as an agent and/ or

employee of Defendant BST.

Page 1 of 8

Case 3:19-cV-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 3 of 18 Page |D #7

4. Prior to October 6, 2017, Defendant Johnson worked as an over-the-road
truck driver for Defendant BST. Defendant BST reviewed Johnson’s background,
sought to comply with applicable federal and state regulations in hiring and retaining
Johnson as an employee, hired Johnson as an employees, trained Johnson as a driver,
sought to monitor Johnson’s driving of BST, directed Johnson’s activities as its driver,
kept track of Johnson’s hours worked and location of his vehicle at all times, and paid
Johnson for his Work as an employee. Defendant BST trained Johnson on how to
respond to a traffic collision on a roadway and how to address and react to emergency
conditions, which truck drivers encounter on a daily basis on highways in the United
States.

5. On or about October 6, 2017, Plaintiff was driving westbound on Interstate
70 in Marine, Madison County, Illinois, in the light lane,

6. On that same date and time, Defendant Johnson was driving his tractor
trailer westbound on Interstate 70 in Marine, Madison County, Illinois, in the left lane,
in the course and scope of his employment With Defendant BST, when he crossed the
center dividing line towards the right, entered into Plaintift’s lane, and struck the rear
driver side of Plaintiff’s vehicle.

7. Defendant Johnson’s collision with the rear driver side of Plaintiff s
vehicle caused Plaintiff’s vehicle to lose control, overturn, and exit the roadway, coming
to rest on the driver’s side, trapping Plaintiff in the incapacitated vehicle.

8. Defendant Johnson knew he hit Plaintiff, saw Plaintiff s vehicle lose
control, flip over and exit the roadway, yet he fled the scene of the accident and

continued traveling westbound after the collision

Page 2 of 8

Case 3:19-cV-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 4 of 18 Page |D #8

9. When questioned by police regarding the accident, Defendant Johnson
claimed that Plaintiff crossed into his lane and struck his vehicle.

10. After the police informed him that two witnesses gave statements
indicating he crossed into Plaintiff s lane, and that tire marks showed the same,
Defendant Johnson changed his story, stated what really happened, and “no longer
denied being responsible for the crash.”

11. Plaintiff was injured in this crash.

12. Venue is proper in Madison County, Illinois, pursuant to 735 ILCS 5/ 2-
101 (1).

COUNT I

COMES NOW Plaintiff, Tonya Taylor, for her claim against Defendant Robert
Lee Johnson, and states as follows:

13. Plaintiff adopts and incorporates by reference the allegations set forth in
paragraphs 1-12 as though fully set forth herein.

14. Plaintiff Tonya Taylor was injured because of Defendant Johnson’s
negligence in one or more of the following respects:

a) Defendant failed to keep a careful lookout;

b) Defendant improperly entered into Plaintiff’ s lane;

c) Defendant failed to signal an intention to turn;

d) Defendant failed to yield the right of way to plaintiff;

e) Defendant failed to obtain proper training and/ or education to properly
operate the vehicle he was driving at the time of the accident;

f) Defendant failed to maintain and/or inspect his vehicle to make sure that
it was in proper working condition ; and

Page 3 of 8

Case 3:19-cV-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 5 of 18 Page |D #9

g) Defendant fled the scene of the accident despite his knowledge that
Plaintiff’s vehicle overturned and exited the roadway.

15. In fleeing the scene of the accident, despite his knowledge that Plaintiff’s
vehicle overturned and exited the roadway, Defendant acted willfully, wantonly, and
With a conscious disregard for the safety of Plaintiff, who was trapped inside her vehicle,
and was unable to contact emergency services to respond to the scene and transport her
for emergency medical treatment

16. As a direct and proximate result of the negligence and carelessness of
Defendant Johnson described herein, Plaintiff Tonya Taylor suffered injuries and was
damaged, including injuries to her head, neck, left side, left shoulder, left elbow,
abdomen, hip, and back. Plaintiff underwent extensive medical care and physical
therapy, and had arthroscopic surgery, subacromial decompression and subscapularis
debridement on her left shoulder. Plaintiff has suffered pain in the past and will do so in
the future. Plaintiff has also suffered wage loss in the past and will continue to do so in
the future. As a result of the negligence of Defendant Johnson, Plaintiff has sustained,
and will in the future sustain, damages for Wage loss and medical bills and costs relating
to medical treatment for her injuries.

WHEREFORE, Plaintiff Tonya Taylor prays for a judgment against Defendant
Robert Lee Johnson for all of her damages in an amount determined by the jury greater
than the $50,000 jurisdictional limits of this court and for any further just and proper
relief.

COUNT II
COMES NOW Plaintiff, Tonya Taylor, for her claim against Defendant Bancroft

and Son’s Transportation, and states as follows:

Page 4 of 8

Case 3:19-cV-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 6 of 18 Page |D #10

17. Plaintiff adopts and incorporates by reference the allegations set forth in
paragraphs 1-16 as though fully set forth herein.

18. Defendant Johnson was an agent, servant, and or employee of Defendant
BST, and was at all such times acting within the scope and course of his agency and
employment, thus making Defendant BST liable for said actions under the doctrine of
respondeat superior.

19. Plaintiff Tonya Taylor was injured because of Defendant BST’s negligence,
acting through its employee and agent Robert Lee Johnson, in one or more of the
following respects:

a) Defendant failed to keep a careful lookout;

b) Defendant improperly entered into Plaintiff" s lane;

c) Defendant failed to signal an intention to turn;

d) Defendant failed to yield the right of way to plaintiff;

e) Defendant failed to obtain proper training and/ or education to properly
operate the vehicle he was driving at the time of the accident;

f) Defendant failed to maintain and/or inspect his vehicle to make sure that
it was in proper working condition; and

g) Defendant fled the scene of the accident despite his knowledge that
Plaintiff’s vehicle overturned and exited the roadway.

20. In fleeing the scene of the accident, despite his knowledge that Plaintiff s
vehicle overturned and exited the roadway, Defendant acted willfully, wantonly, and
with a conscious disregard for the safety of Plaintiff, Who was trapped inside her vehicle,
and was unable to contact emergency services to respond to the scene and transport her

for emergency medical treatment

Page 5 of` 8

Case 3:19-cV-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 7 of 18 Page |D #11

21. As a direct and proximate result of the negligence and carelessness of
Defendant BST described herein, by and through its employee and/ or agent Robert
Johnson, Plaintiff Tonya Taylor suffered injuries and was damaged, including injuries to
her head, neck, left side, left shoulder, left elbow, abdomen, hip, and back. Plaintiff
underwent extensive medical care and physical therapy, and had arthroscopic surgery,
subacromial decompression and subscapularis debridement on her left shoulder.
Plaintiff has suffered pain in the past and will do so in the future. Plaintiff has also
suffered wage loss in the past and will continue to do so in the future. Plaintiff has
sustained, and will in the future sustain, damages for wage loss and medical bills and
costs relating to medical treatment for her injuries

WHEREFORE, Plaintiff Tonya Taylor prays for a judgment against Defendant
Bancroft and Sons Transportation for all of her damages in an amount determined by
the jury greater than$5o,ooo jurisdictional limits of this court and for any further just
and proper relief.

COUNT III

COMES NOW Plaintiff, Tonya Taylor, for her claim against Defendant Bancroft
and Son’s Transportation, and states as follows:

22. Plaintiff adopts and incorporates by reference the allegations Set forth in
paragraphs 1-16 as though fully set forth herein.

23. Defendant BST has a duty to exercise reasonable care in hiring and
retaining persons who are fit for the position as truck driver.

24. Defendant Johnson was unfit, incompetent, and unqualified to work in his
position as a truck driver by reason of his driving history, background, experience,

and/ or history of previous similar bad acts.

Page 6 of 8

Case 3:19-cV-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 8 of 18 Page |D #12

25. Defendant BST knew or Should have known that Defendant Johnson was
unfit, incompetent, and unqualified for his position as a truck driver so as to create a
danger of harm to third persons, including but not limited to Plaintiff,

26. Defendant BST knew or should have known that Defendant Johnson was
unfit, incompetent, and unqualified for his position as a truck driver at the time BST
hired Johnson.

27. Defendant BST knew or Should have known that Defendant Johnson was
unfit, incompetent, and unqualified for his position as a truck driver during the time
that BST retained Johnson as an employee and agent.

28. As a direct and proximate result of Defendant Johnson’s unfitness,
incompetence, and lack of qualifications as a truck driver, Defendant Johnson’s truck
collided into Plaintist vehicle, causing her injuries and damages.

29. Plaintiff’s injuries were foreseeable to a person of ordinary prudence in
Defendant BST’s position.

30. As a direct and proximate result of Defendant BST’s negligence in hiring
and retaining Defendant Johnson as a truck driver, Plaintiff Tonya Taylor suffered
injuries and was damaged, including injuries to her head, neck, left side, left shoulder,
left elbow, abdomen, hip, and back. Plaintiff underwent extensive medical care and
physical therapy, and had arthroscopic surgery, subacromial decompression and
subscapularis debridement on her left shoulder. Plaintiff has suffered pain in the past
and will do so in the future. Plaintiff has also suffered wage loss in the past and will
continue to do so in the future. Plaintiff has sustained, and will in the future sustain,
damages for wage loss and medical bills and costs relating to medical treatment for her
injuries.

Page 7 0f`8

Case 3:19-cV-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 9 of 18 Page |D #13

WHEREFORE, Plaintiff Tonya Taylor prays for a judgment against Defendant

Bancroft and Sons Transportation for all of her damages in an amount determined by

the jury greater than$5o,ooo jurisdictional limits of this court and for any further just

and proper relief.

Respectfully submitted,

/s/Garv K. Burger

Gary K. Burger, ARDC #6212156
Genavieve M. Fikes, ARDC #6304743
BURGER LAW

500 North Broadway, Suite 1860
St. Louis, Mo 63102

Phone: (314) 542-2222
Fax: (314) 542-2229
gary@burgerlaw.com
genavieve@burgerlaw.com
Attorneys for PlaintijjC

Page 8 of` 8

Case 3:19-cV-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 10 of 18 Page |D #1§EF|LEDM

Case Number 2019L 000072

Date: 1l17l2019 3:06 PM

Mark Von Nida

Clerk of Circuit Court

Third Judicial Circuit, Madison County ||Iinois

IN THE CIRCUIT COURT OF MADISON COUNTY

THIRD JUDICIAL CIRCUIT
STATE OF ILLINOIS
TONYA TAYLOR, )
) CaSe N(); 2019|_ 000072
Plaintiff, )
)
v. )
)
BANCROFT AND SONS TRANSPORTATION )
Serve: 3390 High Prairie Rd )
Grand Prairie, TX 75050 )
)
AND )
)
ROBERT LEE JOHNSON, )
Serve: 7786 Wooddale Ln, )
St. Louis, MO 63121 )
) JURY TRIAL DEMANDED
Defendants. )
MAHIDA`VIT

COMES NOW Counsel for Plaintiff, and states that the total money damages
sought in this case does exceed Fifty Thousand Dollars ($50,000.00).

FURTHER AFFIANT SAYETH NOT.

 

G K. BtntGER, JR.

 

Subscribed and sworn before me this / 7 day of k , 2019.
ry \
/L{IZ{/V- /{/f/QM
NOTARY rusch

My Commission Expires:

 

; oFFlc¢ALsEAL §’
, cHRIsTY GARRlsoN ::
NOTARY PUBL|C - STATE OF |LL|NO|S jr
‘» MY COMM|SSION EXP|RES:O3/30/22 1

-A-A__-A-_AA_AA-_A_-_-
v~'v v v vvvv"'v'vv"

 

 

 

 

Case 3:19-cV-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 11 of 18 Page |D #1§EF|LEDW

Case Number 2019L 000072

Date: 1l17/2019 3:06 PN|

Mark Von Nida

C|erk of Circult Court

Third Judicial Circuit, Madison County ||linois

lN THE CIRCUIT COURT OF MADISON COUNTY

THIRD JUDICIAL CIRCUIT
STATE OF ILLINOIS
TONYA TAYLOR,
§ ease NO: 2019L 000072
Plaintiff, )
)
v. )
)
BANCROFI` AND SONS TRANSPORTATION )
Serve: 3390 High Prairie Rd )
Grand Prairie, TX 75050 )
)
AN D )
)
ROBERT LEE JOHNSON, )
Serve: 7786 Wooddale Ln, )
St. Louis, MO 63121 )
) JURY TRIAL DEMANDED
Defendants. )

MOTION FOR APPOINTl\/IENT OF SPECIAL PROCESS SERVER
COMES NOW, Plaintiff, by and through his undersigned attorney, and moves the
Court to appoint Tim Moore of ProServe, located at 6614 Clayton Road, #311, St. Louis,
MO 63117 as special process server in the above captioned matter.
Respectfully submitted,

BURGER LAW, LLC

/s/Garv K. Burger

Gary K. Burger, ARDC #6212156
Genavieve M. Fikes, ARDC #63 04743
BURGER LAW

500 North Broadway, Suite 1860
St. Louis, Mo 63102

Phone: (314) 542-2222
Fax: (314) 542-2229
gary@burgerlaw.com
genavieve@burgerlaw.com
Attorneys for Plainti]j”

Case 3:19-cV-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 12 of 18 Page |D #16

iN THE CiRCUiT COURT OF THE THlRD JUDiCiAL CiRCU|T
MAD|SGN COUNW, iLl_lNOlS

TONYA TAYLO R,

Petitioner,

No, 2019L 000072

VS.

BANCROFT AND SONS,

vvv`/~.r`¢`rvv

Respondent.

30 DAY SU|V|MONS

To Respondent (/ist Respondent’s name): Bancroft and Sons

Address (list the address including street address, apt # (if applicable), city, state, zipcode where the sheriff should serve the
Respondent}: 3390 High Prarie Rd., Grand Prarie TX, 75050

You are summoned and required to fiie an answer/response to the petition in this case, a copy of which is hereto attached,
or otherwise file your appearance, in the office of the Cierk of this Court, within 30 days after service of this summons, not
counting the day of the service if you fail to do so, a judgment of default may be entered against you for the relief asked in

the complaint/petition

To the O]j‘icer:

This summons must be returned by the officer or other person to whom it was given for the service, with
indorsement of service and fees, if any, immediately after service. if service cannot be made, this summons shaii be
returned so indorsed.

This summons may not be served iater than 30 days after its date.

§'AW*_*!*- -‘ __
MPMQ.? -% 1/18/2019

wiTNEss:
~ §§

.'1_¢ § ls/ Mark Von Nida
3

33 ` Cierk of Court
s<`
id

    
  

 

   

 

tie
j

 

§ v » gift _.
35
Prepared by SMMMH
Print name:
Address:

 

Phone number:

 

Case 3:19-cv-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 13 of 18 Page |D #17

 

Date of Service: , 20 (to be inserted by officer on copy left with defendant or

other person).

 

 

 

 

(Service and return ....................... $
SHERIFF'S FEES (
( l\/|iles .......................... $
(
(Total ............................................... $
Sheriff of County

 

l certify that | served this summons on defendants/respondents as follows:

a) (|ndividual defendants-personal). (The officer or other person making service shall (a) identify as to sex, race and
approximate age the defendant/respondent, and (b) state the place where (whenever possible in terms of an
exact street address) and the date and time of the day when the summons was left with the

defendant/respondent.)

 

 

 

 

b) llndividual defendants-abode). By leaving a copy of this notice at the usual place of abode of each individual
defendant with a person of his family or a person residing there, of the age of 13 years or upwa rds, informing
that person of the contents of this notice. (The officer or other person ma king service shall (a) identify as to sex,
race and approximate age the person, other than the defendant, with whom he left this notice, and (b) state the
place where (whenever possible in terms of an exact street address) and the date and time of clay when the

summons was left with such person.)

 

 

 

and also by sending a copy of this notice in a sealed envelope with postage fully prepaid, addressed to the person

Case 3:19-cv-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 14 of 18 Page |D #18

named as presumed parent in this notice at his usual place of abode as follows:

Name of Defendant l\/|ailing address Date of l\/|ai|ing
, 20

,20

c) Corporate defendants. By leaving a copy and a copy of the petition with the registered agent, officer, or agent of
each individual corporation as follows:

Name of Defendant Corporation Registered Agent, officer, or agent Date of Service

_____J 20_

 

 

____, 20_

 

 

d) Other service:

 

 

(name of county sheriff) , Sheriff of County

By:

 

(Deputv)

Case 3:19-cv-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 15 of 18 Page |D #19

lN THE C|RCU|T COURT OF THE THlRD JUDlClALClRCUlT
MAD|SON COUNTY, iLl_lNOlS

TONYA TAYLOR,

Petitioner,

No, 2019L 000072

VS.

ROBERT LEE lOHNSON,

Vvvv`rvv`vv

Respondent.

30 DAY SUMMONS

To Respondent (list Respondent’s name): Robert LeeJohnson

Address (list the address including street address, apt. # (ifapplicable), city, stute, zipcode where the sheri# should serve the
Respondent): 7786 Wooddale Ln., St. Louis, i\/iO 63121

You are summoned and required to fiie an answer/response to the petition in this case, a copy of which is hereto attached,
or otherwise file your appearance, in the office of the C¥erl< of this Court, within 30 days after service of this summons, not
counting the day of the service. if you fail to do so, a judgment of default may be entered against you for the relief asked in

the complaint/petition

To the Oj)‘icer:
This summons must be returned by the officer or other person to whom it was given for the service, with
indorsement of service and fees, if any, immediately after service. if service cannot be made, this summons shall be

returned so indorsed.

W,TNESS: iue/2019

 

lsl Mark Von Nida

 

Cieti< of Court

  

Prepared by

Print name:

 

Address:

 

Phor\e number;

 

Case 3:19-cv-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 16 of 18 Page |D #20

 

Date of Service: , 20 (to be inserted by officer on copy left with defendant or

other person).

 

 

 

 

(Service and return ....................... $
SHER|FF'S FEES (
( lVliles .......................... $
(
(Total ............................................... $
Sheriff of County

 

l certify that | served this summons on defendants/respondents as follows:

a) (|ndividual defendants-personall. (The officer or other person making service shall (a) identify as to sex, race and
approximate age the defendant/respondent, and (b) state the place where (whenever possible in terms of an
exact street address) and the date and time of the day when the summons Was left with the

defendant/respondent.)

 

 

 

 

b) llndividual defendants-a bode). By leaving a copy of this notice at the usual place of abode of each individual
defendant with a person of his family or a person residing there, of the age of 13 years or upwa rds, informing
that person of the contents of this notice. (The officer or other person making service shall (a) identify as to sex,
race and approximate age the person, other than the defendant, with whom he left this notice, and (b) state the
place where (whenever possible in terms of an exact street address) and the date and time of day when the

summons Was left with such person.)

 

 

 

and also by sending a copy of this notice in a sealed envelope with postage fully prepaid, addressed to the person

Case 3:19-cv-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 17 of 18 Page |D #21

named as presumed parent in this notice at his usual place ofabode as follows:
Name of Defendant I\/lailing address Date of l\/|ailing
, 20

,20

c) Corporate defendants. By leaving a copy and a copy of the petition with the registered agent, officer, or agent of
each individual corporation as follows:

Name of Defendant Corporation Registered Agent, officer, or agent Date of Service

________, 20_

 

 

___, 20_

 

 

d) Other service:

 

 

(name of county sheriff) , Sheriff of County

By:

 

(Deputvl

Case 3:19-cv-00224-.]PG-|\/|AB Document 1-1 Filed 02/20/19 Page 18 of 18 Page |D #22

.lanuary 18, 2019
|N THE CIRCU|T COURT
FOR THE TH|RD .IUDlClAL ClRCUlT
MADISON COUN'|`Y, lLLlNOlS

CASE NUMBER: 20_l9 L 000072

TONYA TAYLOR g
Plaintiff(s) i§

JA
vs. QE:KO CAN ./8:0534]';-
BANcRoFT AND soNs

l
Del`endanl(s) ll 'NO,»-
ASS]GNMENT ORDER

'l`he above case is hereby assigned to the Honorable WlLLlAM MUDGE f`or setting and disposition
Clerk to send copies ofthis Order to the attorneys ofrecord and any pro se pan_v.
DATE: Jnnuar_v l8, 20|8

s/David l-lylla
Chief`.ludge

